Citation Nr: 1440685	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for lumbar spine disability for the period from October 1, 2007, to March 3, 2009, and from October 1, 2009, forward, 

2.  Entitlement to an extension of the temporary total rating issued from March 4, 2009, to September 30, 2009.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a left eye disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Attorney David Anaise



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005, May 2007, and January 2009, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a statement received in July 31, 2014, the Veteran asserted entitlement to service connection for depression and increased evaluations for her left and right dysesthesia secondary to her service-connected low back disability, currently evaluated at 10 percent disabling.  These matters are not before the Board and is referred to the RO for appropriate action.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to an extension of the award of a total rating for convalescence beyond September 30, 2009, TDIU and eligibility for 38 U.S.C.A. § 1151 compensation for a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar muscle strain is manifested by limitation of motion and complaints of pain in the lower extremities; however, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine from October 1, 2007, onward, or that the Veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

2.  The Veteran's diagnosed fibromyalgia was not incurred during active service and is not etiologically related to military service.  

3.  The Veteran's diagnosed fibromyalgia was not incurred during active service and is not etiologically related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar spine disability have not been met from October 1, 2007, to March 3, 2009, or from October 1, 2009, onward.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237, 5242 (2013).

2.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, (2013).

3.  The criteria for service connection for CFS are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet.  App. 183, 187 (2002). Here, the record reflects that the originating agency provided the Veteran with the required notice in the May 2006, February 2007, April 2008,  September 2008, and March 2009 letters. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of her claims.  She has not identified any evidence that has not otherwise been obtained.  

The Board notes that the Veteran was not provided examination and nexus opinions with regard to her claims for entitlement to service connection for fibromyalgia and CFS.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not document a verifiable in-service incurrence of disease or injury related to fibromyalgia, or any current diagnosis of CFS.  Accordingly, VA examinations are not warranted.  With regard to her lumbar spine disability, the Veteran was examined in April 2006, November 2008, January 2011,with a March 2011 addendum, and VA and private treatment records have been obtained. The Board finds that these examinations are adequate for VA rating purposes. Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Increased Rating for a Lumbar Spine Disability

The Veteran contends that she is entitled to a rating greater than 40 percent for her lumbar spine disability due to weakness, fatigue and loss of functional use. Her lumbar spine disability is evaluated as 40 percent disabling from October 1, 2007 to March 3, 2009, and from October 1, 2009 onward, under Diagnostic Code 5242 for pain and limitation of motion.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 40 percent rating is warranted for forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

The claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 40 percent for the service connected lumbar spine disability is not warranted at any time during the periods on appeal.  

In April 2006 the Veteran was afforded a VA examination for her low back disability.  She reported that she did not have any incapacitating episodes, and that she took Voltaren for her pain, which seemed to help relieve it.  She also stated that her back pain was worse with stress and improved with rest.  She walked with a normal gait and did not use a cane. 

Upon examination, the examiner noted that the Veteran had tenderness to palpation at the lower lumbar spine as well as the parapsinal muscles.  Her range of motion tests were as follows: her forward flexion was from 0 to 75 degrees with additional flexion to 90 degrees with pain.  She had extension from 0 to 15 degrees with additional extension to 20 degrees with pain.  She had lateral bending to the left from 0 to 40 degrees and lateral bending to the right from 0 to 20 degrees with pain.  The Veteran had a negative straight leg test.  The Veteran's range of motion was limited by pain, but not weakness, fatigability, lack of endurance, incoordination or flares.  X-rays showed evidence of severe degenerative disc disease with almost complete collapse of the intervertebral disc at L3-4.  

The Veteran was treated at a private facility, W. Chiropractic, for approximately five years for her low back pain and stiffness.  In March 2007 she was afforded an MRI of her lumbar spine, which revealed mild scoliosis of her lumbar spine, with no significant disc protrusion or foramina narrowing noted.  

In April 2008 she was treated at the Jerry L. Pettis VAMC for her chronic back pain, and in May 2008 was afforded a CT scan of her lumbar spine.  The scan revealed severe degenerative disc disease at L3-4.  

In November 2008 the Veteran was afforded a VA examination for her low back condition.  At that examination the Veteran reported that she had previously undergone back surgery, and at the time of the examination stated that she was suffering from constant low back pain which radiated down her left leg to her foot.  She stated that the pain was making her daily activities difficult to complete, and that the pain was better with rest.  She was treating the pain with Oxycodone, Morphine and Vicodin.  She further reported that she had previously been diagnosed with junctional fusion stenosis and degenerative disc disease.  The Veteran further stated that she had previously suffered acute episodes requiring bed rest due to excruciating pain.  

Upon physical examination, the examiner noted that the Veteran had antalgic gain with a cane in her left hand.  She had diffused lumbar spine tenderness to palpation, which was severe.  Her range of motion measurements were: forward flexion of 0 to 70 degrees, left lateral rotation of 0 to 20 degrees, right lateral rotation of 0 to 10 degrees right lateral bending of 0 to 20 degrees, left lateral bending of 0 to 20 degrees.  All range of motion was limited by pain, but not additionally limited by weakness, incoordination, fatigability, lack of endurance or repetitive motion or flares.  The examiner noted that in October 2008 the Veteran had an x-ray series which revealed mild degenerative disc disease at L2-3, with slight retrolisthesis of L2 and L3.  
 
The Veteran was afforded another VA examination in January 2011 for an increase in her lumbar spine rating.  At that examination, she reported that her disability had its onset when she was stationed in Tennessee, and had barracks duty cleaning latrines and mopping.  She stated that she developed low back pains, and was told that she had a ruptured disc in her spine.  The Veteran reported that she has been taking NSAIDs, Oxycodone and Vicodin for the pain, with a fair response.  She had severe flare ups which occurred weekly, for one to two days at a time.  She had a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  She described the pain as being achy and sharp, and stated that it was of moderate severity and constant duration.  The Veteran also reported that she had radiation of pain into her right and left thighs.  She described the radiation into her extremities as numbing and tingling.  She reported that she was only able to walk 1/4 of a mile, and that she had to use a cane to do so.  The Veteran noted that her usual occupation was a barber, and that she was not employed at the time of the examination, and that she had been unemployed for 5 to 10 years.  

Upon examination, the examiner noted that the Veteran had no ankylosis of the lumbar spine and no objective abnormalities of the lumbar spine.  Her range of motion measurements were 0 to 20 degrees of flexion, 0 to 10 degrees of extension, 0 to 15 degrees of left and right lateral flexion and 0 to 20 degrees of left and right lateral rotation.  There was objective evidence of pain on motion.  The examiner noted that upon imaging studies in September 2010 the Veteran's lumbar fusion with hardware placement was unchanged since the previous imaging study in February 2010.  

The Veteran has also submitted a number of lay statements indicating that she is in severe pain.  She stated in October 2011 that she has mild and low back pain when she sits up straight or stands even just for a few minutes.  In addition, she claimed she had spasms in her mid back.  In July 2014 she submitted a statement describing in detail her history of back pain, including her spinal collapse and back surgery.

Given the evidence of record, the Board finds that a disability rating in excess of 40 percent for the service-connected lumbar spine disability is not warranted for either the period from October 1, 2007 to March 3, 2009, or the period beginning on October 1, 2009.  In this regard, the competent and probative evidence does not demonstrate that there was unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine which would be required for a higher 50 or 100 percent rating. Additionally, there is no medical evidence establishing that she suffers from incapacitating episode lasting for 6 weeks in the last 12 months or any 12 months period during this appeal, thus a 60 percent evaluation is not warranted under the Diagnostic Code governing IVDS. 

To the extent that she asserts that she is entitled to additional compensation for functional loss of use pursuant to 38 C.F.R. 4.40, 4.45, or 4.59, these provisions are not applicable where the claimant is receiving the maximum rating for limitation of motion, as is the case here. Johnston v. Brown, 10 Vet.App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue, 5215). The 40 percent rating is the highest rating available under the thoracolumbar spine rating provisions, a higher rating is only available for ankylosis, which is by definition not range of motion, but the absence of the ability to move the spine.

With respect to a staged rating, in this case, as indicated above, there is no basis for awarding the Veteran an increased schedular disability rating for any time during the appeal period as she has had range of motion throughout the period and has not had sufficient incapacitating episodes.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In light of the above, the claim for a rating in excess of 40 percent from October 1, 2007, to March 3, 2009, and from October 1, 2009, onward for the Veteran's lumbar muscle strain disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Entitlement to Service Connection for Fibromyalgia

The record does not substantiate establishing service connection for fibromyalgia, because the Veteran's fibromyalgia is not directly related to her military service.

The Board notes that evidence shows that the Veteran was first noted to have fibromyalgia in May 1997, with treatment from that point forward.  Therefore the Veteran has a current disability and satisfies the first element of Shedden.  

However, turning to the second element of Shedden, the Veteran's service medical history is absent for mention of known symptoms of diagnosis of fibromyalgia.  Service treatment records are entirely silent for any complaints, findings, or treatment for the Veteran's fibromyalgia.  

Additionally, there is no competent evidence that her fibromyalgia, diagnosed in 1997 more than 20 years after her separation from service, had its onset in service. While lay persons are competent to provide the diagnosis and etiology of certain conditions, to the extent that the Veteran asserts that her fibromyalgia had its onset in service, she is not competent to provide such a link, as the etiology of fibromyalgia is beyond lay knowledge, and requires medical expertise and clinical studies and findings.  Young v. McDonald, ___ F.3d ___, No. 2013-7116 (Fed.Cir. Sept. 8, 2014) (noting that the competency of lay testimony depends on the nature of the condition).  Therefore, the Veteran's claim for service connection for fibromyalgia must be denied.  

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence of fibromyalgia having its onset in service, and no competent evidence linking the Veteran's fibromyalgia to her service.  Accordingly,  service connection for fibromyalgia is not warranted, and the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to Service Connection for CFS

In an August 2004 claim the Veteran asserted that she has CFS as a result of her service.  

With regard to a current diagnosis of CFS, the competent and probative evidence of record does not document evidence of such.  The Board notes that, despite the Veteran's assertions that she suffers from CFS, medical records do not document any such diagnosis.  

The Board acknowledges the Veteran's complaints of fatigue, and notes that she is competent to report such observable symptomatology such as fatigue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to diagnose CFS as it is a complex medical condition which is beyond her skill and knowledge to diagnose.  Young v. McDonald, ___ F.3d ___, No. 2013-7116 (Fed.Cir. Sept. 8, 2014) (noting that the competency of lay testimony depends on the nature of the condition).  Further, in the present case the symptoms alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In light of these circumstances, the Board finds that service connection for the Veteran's CFS may not be awarded.


ORDER

An evaluation in excess of 40 percent for a lumbar spine disability from October 1, 2007, to March 4, 2009, and from October 1, 2009, onward, is denied.

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for CFS is denied.  


REMAND

Unfortunately, with regard to the Veteran's claims of entitlement to an extension of her total rating for convalescence for her lumbar spine disability beyond October 1, 2009, TDIU, eligibility for compensation for a left eye disability, and entitlement to an extraschedular consideration for her service-connected disabilities, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

With regard to her request for an extension of her temporary total rating for convalescence due to surgery on her lumbar spine beyond October 1, 2009, the Board notes that additional medical evidence pertaining to her lumbar spine disability for the relevant period after October 1, 2009, was submitted to the record after the August 2011 SOC was issued but before the appeal was certified to the Board, and no supplemental SOC has been issued by the RO addressing this evidence. Thus, remand is necessary for the RO to issue a supplemental SOC. 38 C.F.R. § 19.31.  


Regarding TDIU, the Veteran has asserted that she's unemployable due to her service-connected disabilities.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in August 2008, the Veteran indicated that she last worked in 2005 in computer graphics.  She reported that she had completed 4 years of college, including Barber School, Aviation Electronics School, Computer Publishing College and Computer Technical College.  

The Veteran is service connected for a lumbar spine disability, rated as 10, 40 and 100 percent, and for dysethesia of her lower extremities, rated at 10 percent each.  Her combined service-connected disability rating is 50 percent.  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of 1 or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Where a veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis. To qualify, a veteran must be unemployable by reason of her service-connected disability or disabilities. 38 C.F.R. § 4.16(b) .

The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU rating.  Schedular TDIU is unwarranted because the Veteran does not have a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The evidence in the claims file, however, reasonably raises the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability pursuant to 38 C.F.R. §4.16(b), and of whether the Veteran is able to function in an occupational environment, either alone or in the aggregate.  In this regard, in January 2011 the Veteran underwent a VA examination of her service connected disabilities, at which time the examiner opined that the Veteran's lumbar spine disability rendered her unable to secure and maintain substantially gainful employment.  However, the examiner did not opine as to the Veteran's functional impairment.  

On remand, the Veteran should be afforded an addendum opinion, addressing whether or not she is able to function in an occupational environment, either alone or in the aggregate.  The examiner is directed to review all prior VA examinations of record, as well as the Veteran's lay statements.

With regard to compensation for the Veteran's left eye disability, the Veteran has asserted that her March 2006 left eye cataract surgery at Loma Linda VAMC has caused her to have a blind area in her left eye.  In the December 2010 SOC the RO indicated that the Veteran had a July 1008 examination for her eye, at which time the examiner diagnosed her with photopsia, and further noted that it was not due to the March 2006 eye surgery.  

The Board notes that the July 2008 examination referred to in the December 2010 SOC is not associated with the claims file.  Therefore, a report of this examination should be obtained and a copy should be associated with the claims file.  Furthermore, any notice provided to the Veteran of this examination report should also be associated with the claims file.  In addition, the VA treatment records currently associated with the claims folder do not include any informed consent form(s) signed by the Veteran with regard to her March 2006 left eye surgery.  Accordingly, all current private and VA treatment records should be requested and obtained, specifically to include the informed consent form for the Veteran's left eye surgery.

The Board notes that the Veteran has raised a claim of entitlement to extraschedular consideration in connection with her service-connected low back disability. The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38  C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a bilateral lower extremity disabilities in addition to her lumbar spine disability. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran and associate them with the claims file.

2. The claims file should be returned to the examiner who performed the January 2011 examination for an addendum opinion regarding the Veteran's ability to function in an occupational environment, either alone or in the aggregate.  The claims folder must be made available to the examiner for review, and the report must indicate whether such review was accomplished.  

A rationale for the requested opinion shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Obtain a copy of the July 2008 left eye examination which found that the Veteran's currently diagnosed photopsia is not related to her March 2006 cataract surgery.  Additionally, obtain a copy of any notice provided to the Veteran of this examination report.  Appropriate efforts must also be made to obtain all available VA treatment records dated since March 2006, to specifically include any informed consent form(s) signed by the Veteran pertaining to the procedure on her left eye at the Loma Linda VA hospital in March 2006.

4. In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.



5. Thereafter, the AOJ should readjudicate the issues of TDIU, entitlement to an extension of the temporary total disability rating for lumbar spine surgery beyond October 1, 2009,  and eligibility for § 1151 compensation for the Veteran's left eye disability.  If the benefits sought are not granted, the Veteran and her attorney should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


